Exhibit 10.1

 

FOURTH NOTE EXTENSION AGREEMENT

 

THIS FOURTH EXTENSION AGREEMENT is entered into as of the 29th day of October,
2014 between MANHATTAN BRIDGE CAPITAL, INC., with offices at 60 Cutter Mill
Road, Great Neck, New York 11021 (hereinafter “Borrower”), ASSAF RAN, residing
at 37 Hawthorne Lane, Great Neck, New York 11023, (“Guarantor”) and STERLING
NATIONAL BANK, having an office at 400 Rella Boulevard, Montebello, New York
10901 (“Lender”).

 

WITNESSETH

 

WHEREAS, Lender is the owner and holder of a certain Revolving Credit Line Note
in the original principal amount of up to $3,500,000.00 dated May 2, 2012 (the
“Note”) executed and delivered by Borrower to Lender evidencing a loan or
advances of up to $3,500,000.00 (the “Loan”) which may be made from time to time
by Lender to Borrower which advances will be made pursuant to the terms and
conditions of a certain Revolving Line of Credit Loan Agreement (the “Loan
Agreement”) also dated May 2, 2012; and

 

WHEREAS, the Note is secured by a Pledge and Security Agreement dated as of May
2, 2012 (the “Pledge”) pursuant to which Borrower pledged and assigned to Lender
certain “Collateral” as defined in the Pledge,

 

WHEREAS, all obligations and liabilities of Borrower under the Note and Pledge
have been absolutely and unconditionally guaranteed pursuant to Guaranty of
Payment executed by the Guarantor to Lender dated May 2, 2012 (the “Guaranty”)
(the Note, Loan Agreement, Pledge, Guaranty, and all other documents executed or
delivered in connection with the Loan are hereinafter referred to as the “Loan
Documents”),

 

WHEREAS, by Amendment Agreement dated as of January 1, 2013 (the “First
Amendment”), the Lender made an additional revolving facility available to
Borrower in the amount of $1,500,000.00 such that the maximum amount available
pursuant to the Loan Agreement was increased to $5,000,000.00,

 

WHEREAS, by Note Extension Agreement dated as of May 1, 2013 (the “First
Extension”), the Maturity Date of the Note was extended until July 1, 2013,

 

WHEREAS, by Second Note Extension Agreement dated as of July 1, 2013 (the
“Second Extension”), the Maturity Date of the Note was extended until July 1,
2014,

 



 

 

 

WHEREAS, by Second Amendment Agreement dated as of July 1, 2013 (the “Second
Amendment”), the Lender made an additional revolving facility available to
Borrower in the amount of $2,000,000.00 such that the maximum amount available
pursuant to the Loan Agreement was increased to $7,000,000.00,

 

WHEREAS, by Third Note Extension Agreement dated as of June 24, 2014 (the “Third
Extension”), the Maturity Date of the Note was extended until October 29, 2014,

 

WHEREAS, there is now due and owing on the Note and secured by the Pledge an
unpaid principal balance of SEVEN MILLION and 00/100 ($7,000,000.00) DOLLARS,

 

WHEREAS, Borrower and Guarantor have requested that Lender extend the term of
the Note, and Lender has agreed to do so, in consideration of the covenants
hereinafter made by Borrower,

 

WHEREAS, Lender is willing to consent to such request, but only on the following
terms and conditions,

 

NOW, in consideration of Ten ($10.00) Dollars good and valuable consideration
the receipt and adequacy of which is hereby acknowledged, it is hereby
understood and agreed as follows:

 

1.     Covenant to Pay. Borrower does hereby covenant and agree to pay the
current unpaid principal balance on the Note of SEVEN MILLION AND 00/100
($7,000,000.00) DOLLARS which is due Sterling as of the date hereof without
offset, defense or counterclaim of any kind or nature whatsoever.

 

2.     Extension of Maturity Date. The Maturity Date of the Note is hereby
extended from October 29, 2014 to December 13, 2014 upon which date the entire
unpaid principal balance of the Note and all accrued interest thereon shall be
due and payable in full.

 

3.     Ratification of Guaranty of Payment. In order to induce Lender to enter
into this Agreement, Guarantor hereby ratifies and confirms his continuing,
absolute, unconditional, liability on the Guaranty in the principal amount of
$7,000,000.00, with interest thereon as provided for in the Note, as well all
other “Obligations” as such term is defined in the Guaranty. Guarantor hereby
confirms there are no offsets or defenses to the Guaranty, as amended and
ratified hereby.

 

-2-

 

 

4.     Loan Documents Continued. Except as otherwise provided herein, the Note,
the Loan Agreement, the Pledge, the Guaranty, the First Amendment, the Second
Amendment, the First Extension, the Second Extension, and the Third Extension
and all other documents executed by Borrower in connection with the loan
evidenced by the Note shall remain in full force and effect without modification
or change.

 

5.     Agreement Controlling. When the terms and provisions contained in the
Note and the Loan Agreement conflict with the terms and provisions contained in
this Agreement, the terms and provisions herein contained shall prevail, and
that as extended by this Agreement, the Loan Documents are hereby ratified and
confirmed in all respects.

 

6.     No Other Changes; Parties Bound. This Agreement may not be changed or
terminated orally, the covenants contained in this Agreement shall bind the
Borrower, its heirs, representatives, successors and assigns, and shall inure to
the benefit of Sterling, and its successors and assigns.

 

In witness thereof, the Lender, Borrower and Guarantor have executed this
Agreement as of the date set forth above.

 

  STERLING NATIONAL BANK

 

  By: /s/ Peter E. Gardner     Peter E. Gardner     Vice President

 

  MANHATTAN BRIDGE CAPITAL, INC.

 

  By: /s/ Assaf Ran     ASSAF RAN, President           /s/ Assaf Ran     ASSAF
RAN, individually as     Guarantor

 

-3-

 

 

STATE OF NEW YORK )     ) ss.:   COUNTY OF NEW YORK   )  

 

On the 22 day of October, 2014, before me personally appeared Peter E. Gardner,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/ Christina M. Floyd   Notary Public       [NOTARY STAMP]

 

STATE OF NEW YORK )     ) ss.:   COUNTY OF NEW YORK   )  

 

On the 22 day of October, 2014 before me personally appeared ASSAF RAN,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/ Azima Ally   Notary Public       [NOTARY STAMP]

 

-4-





